70 F.3d 1260
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vincent B. BEST, Plaintiff-Appellant,v.MECKLENBURG COUNTY JAIL;  C.W. Kidd;  Chief Lloyd;  CaptainBradshaw;  Lieutenant Mcaddo;  Lieutenant Hauls;  LieutenantRivers;  Lieutenant Carter;  Sergeant Hill;  SergeantCouchland;  Sergeant Chandler;  Sergeant Wing;  SergeantFerrell;  Sergeant Rivers;  Sergeant Pettis;  Deputy Scott;Deputy Allen;  Deputy Hill;  Deputy Hunter;  Deputy Lee;Deputy Brown;  Deputy Blythes;  Deputy Murrell;  DeputyDreene;  Deputy Funderburk;  Deputy Camarodo;  DeputyAvaledore, Defendants-Appellees.
No. 95-7182.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1995.Decided Nov. 21, 1995.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Senior District Judge.  (CA-95-190-3-P)
Vincent B. Best, Appellant Pro Se.
W.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error in the judgment.  We affirm the dismissal but modify the order to dismissal without prejudice.  Accordingly, we affirm on the reasoning of the district court, Best v. Mecklenburg County Jail, No. CA-95-190-3-P (W.D.N.C. May 19, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.